DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-6 are pending in this application.
Claims 1 and 5 are amended.
Claim 6 is newly added.
Claims 1-6 are presented for examination. 

Response to Amendments
Claim Interpretation
Claims 1 and 5 term “a predetermined area” is being interpreted by the examiner as any predetermined location such as an end location or parking spot or any area where the vehicle stops and transitions into a non-drive range.
Claims 2 and 3 limitation “when (i) the vehicle accelerates or travels at a constant speed at the timing” is being interpreted by the examiner as “at the time when (i) the vehicle accelerates or travels a constant speed.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matters et al. (US Publication Number 2014/0222252 A1) in view of Okamura (US Publication Number 2015/037540 A1). 
Regarding claim 1, Matters teaches an automatic parking device configured to perform automatic parking of a vehicle, comprising: an electronic control unit (ECU) (Matters: Para. 0042; parking assistant then takes over the control of the drive, braking, and steering functions, and optionally the gear selection function) programmed to: control a speed of the vehicle, steering of the vehicle, and a shift range of a transmission of the vehicle in order to perform automatic parking of the vehicle (Matters: 
Matters doesn’t explicitly teach receive a driving operation by a driver on board the vehicle during the automatic parking, wherein the driving operation controls behavior of the vehicle.
However Okamura, in the same field of endeavor, teaches receive a driving operation by a driver on board the vehicle during the automatic parking, wherein the driving operation controls behavior of the vehicle (Okamura: Para. 0021; a hardware switch, which can be operated by being pressed by the driver, or a software switch, which is displayed on an on-vehicle display reads on receive a driving operation by a driver on board the vehicle during the automatic parking; activation switch is a switch for starting or terminating control of parking support to the target parking position reads on wherein the driving operation controls behavior of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Okamura into Matters in order to complete the automatic parking if the remaining time is less than a predetermined time (Okamura: Para. 0049). 
In the following limitation, Matters doesn’t explicitly teach determine whether or not the driving operation a predetermined override condition. 
However, Matters is deemed to disclose an equivalent teaching. Matters includes a parking assistant that determines a condition that will pause or stop the automatic parking system. The prior art includes the vehicle traveling 1.2 times the vehicle length, reaching a parking end position, detecting an obstacle in the vehicle’s path, and the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine a parking termination in order to enable the operator to brake the vehicle in an emergency situation (Matters: Para. 0051).
In the following limitation, Matters teaches stop the vehicle and set the shift range of the transmission of the vehicle to a non-drive range in a case where it is determined that (i) the driving operation satisfies the predetermined override condition and (ii) the driving operation is performed within a predetermined area including a direction change point connecting a forward target route and a backward target route during a drive to the direction change point, wherein the direction change point is a point on a route to a target parking position (Matters: Para. 0053, 0054, 0058, 0060; the vehicle has reached the end position in the parking space; the end position is, by way of example, the starting point of the parking procedure if a parking procedure has previously been carried out by the function, and the vehicle has not been moved in the meantime).
Regarding claim 2, Matters doesn’t explicitly teach the ECU is further programmed to not set the shift range of the transmission of the vehicle to the non-drive range.
	However, Matters is deemed to disclose an equivalent teaching. Matters includes an automatic parking system where once a termination condition is satisfied the vehicle comes to a stop (Matters: Para. 0051). The vehicle is held stopped for a predetermined 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to not shift the vehicle in a non-drive gear in order to enable the operator to brake the vehicle in an emergency situation (Matters: Para. 0051).
In the following limitation, Matters doesn’t explicitly teach when (i) the vehicle does not decelerate at the timing and (ii) the driving operation is received.
However Okamura, in the same field of endeavor, teaches when (i) the vehicle does not decelerate at the timing and (ii) the driving operation is received (Okamura: Para. 0049; when it is determined that the host vehicle V stops in the target parking position, the parking support control unit completes the parking support control of the parking support being finished).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Okamura into Matters in order to complete the automatic parking if the remaining time is less than a predetermined time (Okamura: Para. 0049). 
In the following limitation, Matters teaches even in a case where the driving operation satisfies the predetermined override condition (Matters: Para. 0051, 0053; the parking function can be ended when the vehicle has assumed the secure vehicle state and the parking procedure is not resumed within 30 seconds).
claim 3, Matters doesn’t explicitly teach wherein the ECU is further programmed to not set the shift range of the transmission of the vehicle to the non-drive range when (i) the vehicle accelerates or travels at a constant speed at the timing and (ii) the driving operation is received, even in a case where the driving operation satisfies the predetermined override condition. 
However, Matters is deemed to disclose an equivalent teaching. The prior art brings the vehicle to a halt before switching into a parking gear. Thus the prior art would not switch the vehicle into a parking gear while the vehicle is traveling at a constant velocity even if a predetermined condition is reached. If a predetermined condition is determined, the prior art halts the vehicle and then switched the gear into a non-traveling gear (Matters: Para. 0032, 0051, 0054, 0068).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to not shift into a non-drive range when the vehicle is traveling at a constant speed and a driving operation is received even in an predetermined override condition in order to enable the operator to brake the vehicle in an emergency situation (Matters: Para. 0051).
Regarding claim 5, Matters teaches a method of automatically parking of a vehicle using an electronic control unit (ECU), comprising: controlling, using the ECU, a speed of the vehicle, steering of the vehicle, and a shift range of a transmission of the vehicle in order to perform automatic parking of the vehicle (Matters: Para. 0042; parking assistant then takes over the control of the drive, braking, and steering functions, and optionally the gear selection function).
receiving, using the ECU, a driving operation by a driver on board the vehicle during the automatic parking, wherein the driving operation controls behavior of the vehicle.
However Okamura, in the same field of endeavor, teaches receiving, using the ECU, a driving operation by a driver on board the vehicle during the automatic parking, wherein the driving operation controls behavior of the vehicle (Okamura: Para. 0021; a hardware switch, which can be operated by being pressed by the driver, or a software switch, which is displayed on an on-vehicle display reads on receive a driving operation by a driver on board the vehicle during the automatic parking; activation switch is a switch for starting or terminating control of parking support to the target parking position reads on wherein the driving operation controls behavior of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Okamura into Matters in order to complete the automatic parking if the remaining time is less than a predetermined time (Okamura: Para. 0049). 
In the following limitation, Matters doesn’t explicitly teach determining, using the ECU, whether the driving operation satisfies a predetermined override condition.
However, Matters is deemed to disclose an equivalent teaching. Matters includes a parking assistant that determines a condition that will pause or stop the automatic parking system. The prior art includes the vehicle traveling 1.2 times the vehicle length, reaching a parking end position, detecting an obstacle in the vehicle’s path, and the remote out of detection range for the vehicle as examples of predetermined override conditions that stop the automatic parking system (Matters: Para. 0051, 0054, 0060). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine a predetermined override condition in order to enable the operator to brake the vehicle in an emergency situation (Matters: Para. 0051).
	In the following limitation, Matters teaches stopping the vehicle and setting the shift range of the transmission of the vehicle to a non- drive range in a case where it is determined that the driving operation satisfies the predetermined override condition (Matters: Para. 0053, 0054, 0060; halting of the vehicle; if the vehicle has reached the end position in the parking space) and the driving operation is performed within a predetermined area including a direction change point connecting a forward target route and a backward target route during a drive to the direction change point, wherein the direction change point is a point on a route to a target parking position (Matters: Para. 0053, 0054, 0058, 0060; the vehicle has reached the end position in the parking space; the end position is, by way of example, the starting point of the parking procedure if a parking procedure has previously been carried out by the function, and the vehicle has not been moved in the meantime).
Regarding claim 6, Matters doesn’t explicitly teach wherein the driving operation includes at least one of: an accelerator pedal operation, a brake pedal operation, a steering operation, a shift lever operation, a button operation of a human-machine interface (HMI), or a switch operation that controls behavior of the vehicle.
However Okamura, in the same field of endeavor, teaches wherein the driving operation includes at least one of: an accelerator pedal operation, a brake pedal operation, a steering operation, a shift lever operation, a button operation of a human-machine interface (HMI), or a switch operation that controls behavior of the vehicle (Okamura: Para. 0021; a hardware switch, which can be operated by being pressed by the driver, or a software switch, which is displayed on an on-vehicle display reads on switch operation that controls behavior of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Okamura into Matters in order to complete the automatic parking if the remaining time is less than a predetermined time (Okamura: Para. 0049). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matters et al. (US Publication Number 2014/0222252 A1) in view of Okamura (US Publication Number 2015/037540 A1) and in further view of Maeda et al. (US Publication Number 2007/0288145 A1). 
Regarding claim 4, Matters and Okamura don’t explicitly teach the ECU is further programmed to determine whether or not the vehicle is decelerating at the timing when the driving operation is performed within the predetermined area.
However Maeda, in the same field of endeavor, teaches the ECU is further programmed to determine whether or not the vehicle is decelerating at the timing when the driving operation is performed within the predetermined area (Maeda: Para. 0029, 0037).
The prior art includes an Electronic Control Unit controller that receives signals or commands, and controls an automatic parking system. The system includes a vehicle 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Maeda into Matters and Okamura in order to control the steering and trajectory of automatic parking though an Electronic Control Unit (Maeda: Para. 0029). 

Response to Arguments
Applicant’s arguments, filed 1 March 2021, with respect to the U.S.C. 103 rejection of claims 1-5 have been fully considered, but are not persuasive. 
The applicant’s attorney argues that Matters does not teach “receive a driving operation by a driver on board the vehicle during the automatic parking.”
In response to the arguments above, Okamura discloses the activation or termination of the automatic parking system by an activation switch pressed by the driver which is displayed on an on-vehicle display (Okamura: Para. 0021).
Applicant’s attorney next argues that Matters does not teach “receive a driving operation by a driver on board the vehicle during the automatic parking, wherein the 
In response to the arguments above, the applicant’s specification gives examples of an accelerator pedal operation, a brake pedal operation, a steering operation, a shift lever operation, a button operation of the human machine interface, a switch operation for driving operations by a driver (Specification: Para. 0033). Matters includes using a button operation of the human machine interface in order to control the automatic parking operation (Matters: Para. 0044, 0051). The examiner’s interpretation of a signal from a button on a human machine interface is not excluded by the applicant’s claim language and specification. 
Okamura discloses the activation or termination of the automatic parking system by an activation switch pressed by the driver which is displayed on an on-vehicle display (Okamura: Para. 0021) which reads on receiving a driving operation by a driver on board the vehicle during the automatic parking to control the behavior of the vehicle.
The applicant’s specification defines a predetermined override condition as an option other than the operation for decelerating the speed of the vehicle. The examples include an accelerator pedal operation, a steering operation, a shift lever operation, a button operation of the humane machine interface, a switch operation. The override condition is satisfied when the reception unit receives an operation of the cancel switch on the human machine interface which interrupts the automatic parking being executed (Specification: Para. 0035). 

Applicant’s attorney next argues that “the driving operation is performed within a predetermined area including a direction change point” is not taught by the prior arts.
In response to the arguments above, the applicant’s specification body does not include a predetermined area. The applicant’ specification includes the vehicle decelerating in order to stop at a direction change point, creating a deceleration section is a section within the predetermined range of the direction change point (Specification: Para. 0069). When it is determined that a predetermined override condition is met, then the vehicle control unit stops the vehicle and sets the shift range of the transmission of the vehicle into a non-drive range (Specification: Para. 0005). The applicant’s specification create a predetermined range of the direction change point as a deceleration section. Any section after a predetermined override condition is a 
Matters includes halting the vehicle which reads on stopping the vehicle and switching into a secure vehicle state of gear position P which is the vehicle transmission in a non-drive range (Matters: Para. 0054). The prior art includes an end position in the parking space (Matters: Para. 0054). The end position in the parking space is an example of a predetermined area that connects forward and backwards target routes. The prior art links the starting point for an autonomous maneuver backwards out of the parking spot to the end position for an autonomous maneuver forward into the parking spot (Matters: Para. 0058). The defined connection of the end position in the parking space to a forward and backwards path creates a direction change point. When the remote button is no longer activated or the remote is out of range the vehicle comes to a halt and secures the vehicle in the parking gear (Matters: 0051, 0054). The prior art does teach identifying a predetermined override condition in which the vehicle decelerates to a stop and transitions into a non-drive range.
Applicant’s attorney next argues that “the remaining claims are patentable at least by virtue of their dependency from claim 1.”
In response to the argument above, claim 1 is still rejected under U.S.C. 103 by the examiner in this office action, claims 2-4 and 6 are rejection based on the prior art rejection and by virtue of their dependency on claim 1.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bolourchi et al. US publication 2006/0235590 A1 teaches automatic parking system where the brake pedal is pushed to pause and held to terminate the automatic parking feature.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E.L./Examiner, Art Unit 3663
/ADAM D TISSOT/Primary Examiner, Art Unit 3663